El Juez Presidente Sr. del Toro,
emitió la opinión del tribunal.
Por escritura pública Gerardo García y su esposa María Dorotea Delgado reconocieron deber a Inocencia Peraza Be-tancourt, mayor de edad, casada con Francisco García Delgado, cierta suma de dinero y para garantir su pago hipoteca-ron dos fincas rústicas. Presentada la escritura en el registro, el registrador la inscribió pero “con el defecto subsanable de no estar legalmente representada la sociedad conyugal adquirente.” No conforme Inocencia Peraza, interpuso el presente recurso gubernativo contra la calificación del re-gistrador.
Explicando los fundamentos de su nota, expresa el regis-trador en su alegato:
“Que para poner el defecto subsanable, objeto de este recurso, tuvo en cuenta lo dispuesto en los artículos 159 y 161 del Código Civil, que dicen así:
“ ‘Artículo 159. — El marido será el administrador de los bienes, de la sociedad conyugal, salvo estipulaciones en contrario.
“ ‘Las compras que con dichos bienes haga la mujer serán váli-das, cuando se refieran a cosas destinadas al uso de la familia, de acuerdo con la posición social de ésta.
“ ‘No obstante, los bienes inmuebles de la sociedad conyugal no *538podrán ser enajenados o gravados, bajo pena de nnlidad, sino me-diante el consentimiento expreso de ambos cónyuges.
“ ‘Artículo 161. — El marido es el representante legal de la so-ciedad conyugal.
“ ‘La mujer puede por sí contratar y comparecer en juicio para lo que se refiera a la defensa de sus derechos o de sus bienes pro-pios, al desempeño de la patria potestad, a la tutela o administración que le confiera la ley y al ejercicio de una profesión, cargo u ocu-pación. ’
“Y es claro, si el marido es el representante legal de la sociedad de gananciales, la mujer no puede representarla; y si sólo son vá-lidas las compras que haga la mujer, cuando se refieran a cosas des-tinadas al uso de la familia, es evidente que en cualquier otra com-pra que realice la sociedad conyugal, máxime si se trata de un bien inmueble, ha de estar representada por el marido.”
La mujer en este caso no compareció como administradora de la sociedad de gananciales. Compareció haciendo uso del derecho que a toda mujer, soltera o casada, reconocen nues-tras leyes para contratar y adquirir. Sólo exige la ley queen “caso de que fuera casada la persona que aparezca como adquirente del derecho que es objeto del contrato, se expre-sará el nombre y apellido del cónyuge que no comparezca al otorgamiento.” Véase la sección 16 de la vigente Ley Notarial. Y el notario cumplió aquí con ese requisito.
El registrador debió haberse limitado a inscribir la hipo-teca a nombre de la persona casada a favor de quien estaba constituida, con expresión del nombre de su consorte. Y como del documento no consta que el dinero prestado y ga-rantido por la hipoteca sea privativo de la esposa, claro es que el derecho adquirido e inscrito tendría la presunción de ser un bien ganancial. Eso es todo.
La cuestión no es nueva. • Fué estudiada y resuelta por esta misma Corte Suprema desde 1914. En el caso de Giménez v. El Registrador, 21 D. P. R. 329, 332, la corte, por medio de su Juez Asociado Sr. Hutchison, se expresó así:
“Es cierto que el marido es el administrador de la sociedad con-*539yugal, pero de esto no se deduce necesariamente que la esposa está incapacitada para recibir una escritura de venta sin su consenti-miento. Dejando a un lado la mera cuestión de la administración, no se ha llamado la atención de este tribunal acerca de ningún ar-tículo del código que establezca alguna diferencia entre los esposos, y la tendencia y espíritu general de la ley al tratar del marido y de la mujer y de bienes gananciales se muestra firmemente en opo-sición a la idea de alguna distinción. La omisión significativa de nuestro código local del artíbulo 61 del Código Español que expre-samente determina que no puede la mujer sin licencia o poder de su marido, adquirir por título oneroso ni lucrativo, enajenar sus bienes, ni obligarse sino en los casos y con las limitaciones estable-cidas por la ley, también indica claramente por lo menos que no debemos dejar de tener presente la máxima ubi lex non distinguiíf neo nos distinguere debemus.”
Por virtud de lo expuesto, se revoca la nota recurrida ■en cuanto al defecto subsanable en la misma consignado.

Revocada la nota recurrida.

Jueces concurrentes: Sres. Asociados "Wolf, Aldrey, Hutchison y Franco Soto.